Citation Nr: 0942005	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  07-35 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability rating for service-
connected lumbosacral strain (low back disability), currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1957 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected low back disability, even 
taking into account his complaints of pain, was not 
productive of forward flexion of the thoracolumbar spine 30 
degrees or less, favorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent disabling 
for a service-connected low back disability have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5237 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and 
his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).

Further, VA, upon receipt of an application for a service 
connection claim, is required to review the evidence 
presented with the claim and to provide the claimant with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  Specifically, VA must notify the claimant 
of what is required to establish service connection and that 
a disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that the predecisional notice letter dated in 
May 2007 substantially complied with the notice requirements.  
The notice letter informed the claimant of what evidence was 
required to substantiate the claim and of the claimant's and 
VA's respective duties for obtaining evidence.  He was asked 
to submit evidence and/or information in his possession to 
the RO.  Additionally, the May 2007 letter informed the 
claimant of the laws and regulations governing disability 
ratings and effective dates as required under Dingess, supra.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
held that, for an increased compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. 37.  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently issued a decision vacating 
the Court's holding in Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Significantly, the Federal Circuit concluded that 
"the notice described in 38 U.S.C. § 5103(a) need not be 
veteran specific."  Similarly, "while a veteran's 'daily 
life' evidence might in some cases lead to evidence of 
impairment in earning capacity, the statutory scheme does not 
require such evidence for proper claim adjudication."  Thus, 
the Federal Circuit held, "insofar as the notice described 
by the Veterans Court in Vazquez-Flores requires the VA to 
notify a veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."  Vazquez-
Flores v. Shinseki, No. 08-7150, ---F.3d--- (Fed. Cir. Sept. 
4, 2009).  
In this case, the RO sent a notice letter which met the 
Vazquez-Flores requirements in February 2009.  This letter 
informed him of the specific criteria which VA uses to rate 
back disabilities that are found in the VA Schedule for 
Rating Disabilities.  The notice made it clear that the 
evidence needed to evaluate the degree of severity of the low 
back disability.  Although this notice letter was not sent 
before the initial adjudication of the claim for an increased 
rating, the timing defect was cured because after the 
February 2009 letter was sent, the claim was subsequently 
twice readjudicated in July and August 2009 supplemental 
statements of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 377-78 (2006) (VA cured failure to afford statutory 
notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

VA has also satisfied its duty to assist the Veteran at every 
stage of this case.  All service treatment records and post-
service medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claim.  VA 
examinations with respect to the issue on appeal were 
obtained in May 2007 and June 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As will be discussed below, the 
Board finds that the VA examinations obtained in this case 
are adequate, as they are predicated on a review of the 
claims file and all pertinent evidence of record, and fully 
address the rating criteria that are relevant to rating the 
disability in this case.  Thus, there is adequate medical 
evidence of record to make a determination.  

Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  When rating the Veteran's service-connected 
disability, the entire medical history must be borne in 
mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
current level of disability, however, is of primary concern 
in a claim for an increased rating; the more recent evidence 
is generally the most relevant in such a claim, as it 
provides the most accurate picture of the current severity of 
the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
That being said, given unintended delays during the appellate 
process, VA's determination of the "current level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period that the increased rating claim has 
been pending.  In those instances, it is appropriate to apply 
staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations:  (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.).  
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.).  (d) 
Excess fatigability.  (e) Incoordination, impaired ability to 
execute skilled movements smoothly.  (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

Most recently, an August 2007 rating decision confirmed and 
continued a 20 percent rating for the Veteran's low back 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral strain). 

Accordingly, the Veteran will only be entitled to an 
increased 40 percent rating for his low back disorder if it 
is manifested by forward flexion of the thoracolumbar spine 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  (Ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury, or surgical procedure.  Lewis v. Derwinski, 
3 Vet. App. 259 (1992).)

With the above criteria in mind, the Board notes that the 
Veteran was afforded two VA examinations of his low back 
disability in May 2007 and June 2009.  The May 2007 VA 
examiner noted that the Veteran complained of constant back 
pain and opined that the Veteran's lumbar spine forward 
flexion was 0-78 degrees without any additional pain caused 
by performing the range of motion examination.  The May 2007 
examiner also noted that the Veteran had no complaints of 
fatigue, weakness or lack of endurance.  The June 2009 VA 
examiner opined that the Veteran's lumbar spine forward 
flexion was 0-65 degrees without any pain or additional loss 
of function caused by performing repetition of the range of 
motion examination.  Moreover the record is negative for a 
diagnosis of ankylosis of the entire thoracolumbar spine and 
in the absence of a diagnosis the Board may not rate his 
service-connected low back disability as ankylosis.  Johnston 
v. Brown, 10 Vet. App. 80 (1997).  

Consequently, because even taking into account the Veteran's 
complaints of pain the range of motion of the thoracolumbar 
spine is not limited to 30 degrees or less and because the 
record is negative for ankylosis of the thoracolumbar spine, 
the Board finds that a rating in excess of 20 percent is not 
warranted for his service-connected low back disability.  
38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Next, the Board notes that the Diagnostic Codes for rating 
disease and injuries to the back also provide increased 
ratings for intervertebral disc syndrome if manifested by 
incapacitating episodes.  The Board finds this criteria 
inapplicable to the current appeal because the Veteran's 
service connected disability has never been rated as 
intervertebral disc syndrome and the record is negative for 
objective evidence of intervertebral disc syndrome due to his 
service connected low back disability.  Similarly, there is 
no evidence of physician prescribed bed rest during the 
pendency of the appeal. See Hart, supra.

The Board next notes that Note 1 to 38 C.F.R. § 4.71a allows 
the Veteran to receive a separate compensable rating for 
adverse neurological symptomatology associated with his 
service connected low back disability.  In this regard, the 
Board notes that the Veteran had no complaints of 
neurological pain and the neurological examinations conducted 
by the May 2007 and June 2009 examiners were normal.

Therefore, the overwhelming weight of the objective evidence 
of record does not show that the Veteran's low back 
disability is manifested by adverse neurological 
symptomatology.  Accordingly, the Board finds that the 
claimant is not entitled to separate compensable ratings for 
adverse neurological symptomatology caused by his service 
connected low back disability.  38 C.F.R. § 4.71a.  This is 
true throughout the period of time during which his claim has 
been pending.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008), contemplates 
limitation of motion.  Also see VAOPGCPREC 36-97; 63 Fed. 
Reg. 31262 (1998).  Therefore, assigning separate ratings on 
the basis of both lumbar strain and other symptoms, such as 
those set forth in Diagnostic Code 5242, would be 
inappropriate.  38 C.F.R. § 4.14 (2009).  

In reaching the above conclusions, the Board has considered 
the Veteran's and his representative's statements and 
contentions in this case.  In this regard, while the Veteran 
is credible to report on what he sees and feels, he is not 
competent to report that a service-connected disability meets 
the criteria for a higher rating because such an opinion 
requires medical expertise which he has not been shown to 
have.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007); Espiritu v. Derwinski, 2 Vet App 492 (1992).

The Board has also considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2009).  In this regard, the Veteran has not 
reported that his disability is so severely disabling it 
causes him to be unable to obtain and/or maintain employment 
or his disability acting alone, causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation) or requires frequent periods of 
hospitalization such that the application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Thun v. Peake, 22 VA 111 (2008), aff'd, 572 
F.3d 1366 (2009).

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for  
application.  38 U.S.C.A. § 5107(b) (West 2002); see also, 
e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to an increased disability rating for service-
connected lumbosacral strain (low back disability), currently 
rated as 20 percent disabling is denied.


____________________________________________
L. J. WELLS-GREEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


